August 10, 1911. The opinion of the Court was delivered by
In an action for foreclosure by the assignee of a mortgage given to secure the purchase price of machinery, defendant, the mortgagor, denied the allegations of the complaint, and set up, as affirmative defenses, misrepresentation and breach of warranty of the condition of machinery, failure of consideration, and a counterclaim for damages for fraud and collusion between plaintiff and his assignor, the original mortgagee, in obtaining the mortgage from defendant. Held, that defendant was not *Page 439 
entitled to a trial by jury. Bouland v. Garpin, 27 S.C. 235,3 S.E. 219; McLaurin v. Hodges, 43 S.C. 187,20 S.E. 991; Pratt v. Timmerman, 69 S.C. 186, 48 S.E. 255.
Affirmed.